DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claims 1 and 5 is that the prior art of record does not teach a computer-implemented method for mounting two or more printing plate segments in a predetermined arrangement of printing plate segment locations and orientations on a single carrier sheet that carries the two or more plate segments during a printing process of applying ink to and transferring ink from the plate segments to a print medium  and to display on a display connected to the computer, a composite image depicting the image data corresponding to the characteristic patterns associated with the two or more printing plate segments in the predetermined arrangement of  printing plate segment locations and orientations on the single 
    	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cusdin et al. and Kawabata et al. disclose art in a computer-implemented method comprising the step of importing a file including registration information into a computer, displaying on a display connected to the computer, a composite image on the surface of a carrier sheet or on printing plates including suitable markings for mounting process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853